Citation Nr: 0524324	
Decision Date: 09/06/05    Archive Date: 09/13/05	

DOCKET NO.  00-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date earlier than July 29, 1999, 
for a 70 percent evaluation for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1966 to 
January 1970.  For service in the Republic of Vietnam, the 
veteran was awarded the Combat Infantryman Badge, among 
others.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which granted the veteran an 
increased evaluation from 50 to 70 percent, effective from 
July 29, 1999.  In June 2003, the Board denied an effective 
date earlier than July 29, 1999, for the award of a 70 
percent evaluation for PTSD.  The veteran appealed and the 
veteran's representative and General Counsel filed a joint 
motion for an order vacating the Board's decision.  In April 
2004, the Court granted the motion and vacated the Board's 
June 2003 decision.  The Board subsequently remanded the 
appeal in compliance with the Court order in August 2004.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The earliest date on which it was factually ascertainable 
that the veteran's PTSD was 70 percent disabling was the date 
of VA examination conducted in September 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 29, 
1999, for a 70 percent evaluation for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.10, 4.125, 
4.130, Diagnostic Code 9411(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist the veteran in collecting such evidence.  

The March 2004 joint motion between VA General Counsel and 
the veteran's representative agreed that previous VCAA notice 
in this appeal was inadequate.  The Board remanded the appeal 
in August 2004 and the veteran was provided with formal VCAA 
notice the same month.  That notification informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and requested that he submit any 
relevant evidence.  

The issue in this appeal is whether the veteran is entitled 
to an effective date earlier than July 1999 for a 70 percent 
evaluation for PTSD.  Obviously, the relevant evidence is the 
competent medical evidence evaluating the veteran's PTSD 
prior to July 1999.  All known available competent medical 
evidence of the veteran's evaluation for PTSD prior to July 
1999 is on file.  The veteran was provided formal VCAA notice 
in August 2004, and has not, to date, responded with any 
additional evidence.  The Board finds that VCAA and the 
duties to assist have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

The schedular criteria for evaluating acquired psychiatric 
disorders incorporates by reference the American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  38 C.F.R. §§ 4.125(a), 4.130.  
The DSM-IV includes a Global Assessment of Functioning (GAF) 
scale which assigns numeric values, from 0 to 100, used to 
assess the overall level of symptomatology presented by an 
individual at any particular time.  A GAF of 31 to 40 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood.  A GAF score 
of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning.  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning.  

When evaluating a mental disorder, the adjudicator shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  

The criteria for evaluating the veteran's service-connected 
PTSD provide for a 50 percent evaluation if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is reflected by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression effecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Generally speaking, the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Specifically, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Analysis:  In the initial June 2003 Board decision which 
denied the veteran an effective date earlier than July 1999 
for an increased evaluation to 70 percent for PTSD, the Board 
concluded that the initial November 1997 rating decision 
(which granted service connection for PTSD) became final 
after the veteran failed to file a substantive appeal within 
either one year of the initial rating decision, or within 60 
days of the statement of the case (by March 1999).  Because 
the one-year period since the issuance of the initial rating 
decision in November 1997 had passed, the veteran had to file 
a substantive appeal within 60 days of his notification of 
the statement of the case in January 1999 (specifically by 
March 4, 1999).  The next statement received by the veteran 
was beyond that appeal date, in July 1999.  This document was 
therefore treated as a new claim for increase, and not a 
timely substantive appeal to continue his appeal of the 
initial November 1997 rating decision.  

In the March 2004 joint motion, VA General Counsel and the 
veteran's representative argued that a January 1999 cover 
letter to the January 1999 rating decision (issued the same 
date as the statement of the case) included multiple 
enclosures, including a VA Form 4107, which stated under 
"appellate rights" that to appeal, he should forward a 
notice of disagreement "within one year from the date of the 
letter which accompanies this form."  Of course, these 
standard form letters are created to be used with 
notifications accompanying original rating decisions.  

The January 1999 rating decision at issue was not an original 
rating decision but one issued during the pendency of the 
appeal, and facially identical to a statement of the case 
issued the same month.  It is noteworthy that six days later, 
the veteran was mailed a copy of the statement of the case 
with a cover letter which included a VA Form 9 (Substantive 
Appeal) and specific instructions that it must be filed 
"within 60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying you of the action that you have 
appealed."  At the time the veteran was initially notified 
of his November 1997 decision granting service connection for 
PTSD, he was also provided a cover letter which included the 
same VA Form 4107 which he later received again in January 
1999.  

The Board will not concede that a VA form letter forwarded to 
the veteran as a matter of course during the lengthy pendency 
of an appeal, acts to extend the otherwise lawfully 
promulgated procedures for perfecting an appeal, of which the 
veteran was properly notified on multiple occasions.  Such 
concession is not necessary to a disposition of this case.  
Without conceding as such, the Board will analyze the 
veteran's claim for an earlier effective date as if no 
finality had in fact attached to the November 1997 and 
January 1999 rating decisions.  In this regard, it must be 
noted that the original June 2003 Board decision found, in 
any event, that the competent clinical evidence on file did 
not support a 70 percent evaluation until the time of the 
veteran's September 1999 VA examination.  This finding 
obviates any argument about the finality of earlier rating 
decisions.  

At the time the veteran filed his July 1997 original claim 
for service connection for PTSD, some 27 years after service 
separation, there was no clinical history of treatment or 
diagnosis for any acquired psychiatric disorder, including 
PTSD.  The initial November 1997 rating decision which 
assigned a 30 percent evaluation for PTSD was necessarily 
based upon the results of a VA examination performed in 
November 1997.  The veteran arrived punctually and 
independently for his appointment dressed in clean casual 
clothing.  His social manner was polite and cooperative and 
grooming was appropriate.  He made good eye contact and spoke 
calmly and articulately.  Intelligence appeared to lie in the 
high-average range.  He displayed "mild" hypervigilance 
when discussing his Vietnam service.  There was no evidence 
of psychosis, his thoughts were clear, logical and 
sequential, and he was fully alert, oriented and appeared in 
good reality contact.  Long and short-term memory appeared in 
tact for personal detail, and he reported fleeting suicidal 
ideation, but denied any intent or plan.  

The veteran had a good work history and had voluntarily 
retired from his last long-term employment when a particular 
manager he disliked was slated to become his supervisor.  The 
veteran had been successfully married for 10 years with two 
children.  He worked inside the family home and cared for the 
children and completed household chores.  The veteran had 
never been psychiatrically hospitalized and he had had no 
past contact with mental health professionals, except for a 
single reported occasion where he attended a PTSD group 
meeting in the 1980's.  The veteran reported having 
nightmares related to Vietnam with difficulty sleeping, an 
exaggerated startle response, survivor guilt, some 
agoraphobia, emotional numbing, foreshortened future, and 
fleeting suicidal ideation.  The diagnosis was PTSD and 
cannabis abuse and this doctor classified the degree of the 
veteran's symptoms as "mild to moderate vocational 
impairment and moderate social impairment."  No GAF score 
was provided.  Based upon this evidence, the RO initially 
assigned a 30 percent evaluation which fairly corresponded to 
the schedular criteria warranting a 30 percent evaluation.  

Following this VA examination, the veteran is shown to have 
participated as an outpatient at a VA PTSD clinic (and is 
also shown to have sought treatment for various other 
nonservice-connected physical disabilities).  Multiple VA 
clinic outpatient treatment notes contain no GAF scores and 
insufficient detail to apply schedular criteria and are not 
authored by doctors or psychologists.  In February 1998 at 
his initial evaluation with the VA Veterans Center, it was 
noted that the veteran had no history of inpatient 
psychiatric care and had never been provided psychotropic 
medication.  The veteran reported his symptoms.  He was noted 
to be casually dressed with good attention to grooming and 
hygiene, good eye contact, and no audio or visual delusions 
or other psychotic features.  Judgment and insight were good, 
although affect was somewhat restricted and the mood was 
angry.  The diagnoses were major depressive disorder and 
PTSD, and the GAF score was 45 which is within the range of 
symptoms in the DSM-IV as being serious symptoms.  

The following month in March 1998 another mental status 
evaluation was conducted.  He discussed his symptomatology 
and history with a counselor who concurred in the PTSD 
diagnosis and assigned a GAF score of 51, which according to 
the DSM-IV is considered to be in the range of moderate 
symptomatology.  This intake assessment also noted that the 
veteran's initial award had been at the 30 percent rating and 
that he wanted an increase, "which may be why he is seeking 
TX [treatment]."  

In July 1998, the veteran was admitted for one day based upon 
a statement that he was contemplating suicide.  He handed the 
emergency care unit nurse a bullet which he stated that he 
contemplated killing himself with the night previous.  Mental 
status was noted to include a depressed mood with anger.  The 
veteran was well groomed with appropriate behavior and 
thought process was linear with no auditory or visual 
hallucinations or paranoia.  Abstract thinking was intact, 
but insight and judgment poor.  He reported suicidal ideation 
over the past month but "none at present."  He was alert 
and oriented and attention and concentration were intact.  At 
this time the veteran was being provided psychotropic 
medication.  This discharge summary for a single day noted 
that the GAF score on admission was 50 and on discharge was 
60.  Both of these scores are considered within the DSM-IV to 
be within the range of moderate symptoms.  

It was in consideration of these outpatient records of the 
veteran's treatment with the VA Veteran Center that the RO 
subsequently granted him an increase to 50 percent, which was 
made effective back to the date of his original claim in July 
1997 in the January 1999 rating decision and statement of the 
case.  In reviewing the Schedular criteria for a 50 percent 
evaluation, the Board notes that the clinical records on file 
at that time did not show circumstantial, circumlocutory or 
stereotype speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired abstract thinking.  The 
criteria which arguably were shown were flattened affect, 
impaired judgment, and disturbances of motivation and mood 
with difficulty in establishing and maintaining effective 
work and social relationships.  

At that time, and in consideration of all clinical evidence 
on file prior to that time, the Board does not find that the 
veteran exhibited overall symptomatology consistent with the 
next higher 70 percent evaluation in that these records did 
not demonstrate consistent symptoms of suicidal ideation, 
obsessional rituals which interfered with routine activities, 
intermittently illogical obscure or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene.  
The veteran may have exhibited some suicidal ideation during 
this period and difficulty in adapting to stressful 
circumstances and sufficient anger to constitute an impaired 
impulse control, but overall, the clinical evidence on file 
did not meet or even closely approximate the criteria for the 
next higher 70 percent evaluation through the time of the 
January 1999 VA rating decision and statement of the case.  

Subsequent to the veteran's July 1999 claim for increase (or 
additional notice of disagreement), he was provided a VA 
examination in September 1999.  The veteran reported an 
increase in anger and a decrease in personal hygiene.  He 
specifically reported that he slept on the couch with his 
clothes on and showered only once or twice a week.  He 
reported having serious homicidal thoughts toward his sister.  
He also complained of daily intrusive memories of combat 
experiences and problems with crowds and insomnia.  Mental 
status examination revealed the veteran to have below average 
grooming, but that his speech was clear and coherent and 
goal-directed with no significant cognitive deficits 
observed.  He was oriented to time, place, person and purpose 
of the examination.  He denied any difficulties with 
hallucinations, delusions or psychotic ideation.  At this 
time, the diagnosis was chronic severe PTSD, with secondary 
dysthymic disorder.  The Global Assessment of Functioning at 
this examination was 42, but based solely on PTSD was 45, 
serious symptoms.  It was on the basis of this examination 
that the RO then granted the veteran an increased evaluation 
to 70 percent.  Although the veteran had earlier had a single 
notation of a GAF of 45 in February 1998, this assessment was 
not made by a doctor or psychologist and this GAF score is 
outweighed by the balance of the VA Veteran Center outpatient 
treatment records including the record of the veteran's 
actual one-day hospitalization in July 1998 in which he had a 
GAF of 50 on admission and 60 on discharge.  The first 
objective worsening of symptoms reflected in the clinical 
history on file occurred at the time of the veteran's 
September 1999 VA examination.  

Assuming, without conceding, that no finality attached to the 
November 1997 rating decision, 38 C.F.R. § 3.400(o)(2) 
provides that the effective date for a grant of increased VA 
disability compensation should be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, and the date of this documented 
increase in disability is the date of the September 1999 VA 
examination.  Because the RO believed the veteran's July 1999 
statement was in fact a new claim for an increased evaluation 
(rather than an additional NOD), they actually established 
the effective date not on the date the increase was shown two 
months later in September 1999, but the actual date of claim 
in July 1999.  

The Board finds that an effective date earlier than July 29, 
1999, is not warranted because the competent clinical 
evidence on file does not show that the veteran met or more 
closely approximated the criteria for the next higher 70 
percent evaluation at any time earlier than July 29, 1999.  
As noted above, the veteran did not demonstrate, through 
competent clinical evidence, that he manifested the majority 
of the schedular symptomatological criteria listed at 38 
C.F.R. § 4.130, Diagnostic Code 9411-9440.  There was not 
constant suicidal ideation, obsessional rituals which 
interfered with routine activities, intermittently illogical 
obscure or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene.  Absent competent evidence 
demonstrating that the veteran met or closely approximated 
the schedular criteria for the next higher 70 percent 
evaluation at any time earlier than July 1999, an effective 
date for the assignment of that 70 percent evaluation earlier 
than July 29, 1999, is not warranted.  

The Board is aware that the veteran's principal argument 
militating in favor of increased evaluations is that his PTSD 
adversely affects his ability to attain and maintain 
substantially gainful employment.  Employability is certainly 
a schedular criteria for evaluating all acquire psychiatric 
disorders.  The Board notes that the veteran has more 
recently initiated a claim for total rating based upon 
individual unemployability, but this claim has not yet been 
addressed by the RO because of ongoing appellate review of 
his claim for an earlier effective date.  The veteran's claim 
for TDIU is referred back to the RO for appropriate initial 
investigation and adjudication.  


ORDER

Entitlement to an effective date earlier than July 29, 1999, 
for a 70 percent evaluation for PTSD is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


